McClelland,
Presiding Judge: These are appeals taken by the importer against the value found by the United States appraiser at the port of San Juan, P. R., of guava paste imported from Havana, Cuba.
The merchandise was entered at the invoice- value of $5.50 in one case, and $5.40 in the other, per 100 pounds, less freight and insurance from Havana, and was appraised on the basis of export value at the *815rale of $5 per 100 pounds, net, packed, f. o. b. Havana. At the trial of the issue the appraiser admitted that subsequent information received by her showed that the correct export value of the merchandise was $4.60 per 100 pounds, net, packed, f. o. b. Havana.
I therefore find that the correct basis of value for- the merchandise in issue is the export value as that value is defined in section 402 (d) of the Tariff Act of 1930, and .that such value on the respective dates of exportation was $4.60 per 100 pounds, net packed, f. o. b. Havana. Judgment will issue accordingly.